—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered March 30, 1994, convicting him of attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to adduce legally sufficient evidence to establish his guilt is not preserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The jury could reasonably infer that the defendant, while armed with a weapon, attempted to forcibly steal property from the complainant.
Although the defendant contends that the testimony of the People’s witnesses was inconsistent and unworthy of belief, resolution of issues of credibility, as well as the weight accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). The jury’s determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt *616was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s arguments regarding his sentence do not warrant modification (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Bracken, Sullivan and Hart, JJ., concur.